      Case 2:17-cv-00032-RJS-DBP Document 166 Filed 01/15/20 Page 1 of 2




Cole S. Cannon (Utah Bar No. 12053)
cole@cannonlawgroup.com
Janet M. Conway (Utah Bar No. 7488)
janet@cannonlawgroup.com
CANNON LAW GROUP
124 South 600 East
Salt Lake City, Utah 84102
Telephone: (801) 363-2999

Attorneys for Defendants

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


 UTAH PHYSICIANS FOR A HEALTHY
 ENVIRONMENT, INC.,                                  DEFENDANTS’ MOTION FOR
                                                     SETTLEMENT CONFERENCE
                Plaintiff,
                                                     Case No.: 2:17-CV-00032
 v.
                                    Chief District Judge Robert J. Shelby
 DIESEL POWER GEAR, LLC, 4X4
 ANYTHING, LLC, SPARKS MOTORS, LLC, Magistrate Judge Dustin B. Pead
 DAVID W. SPARKS, JOSHUA STUART,
 AND KEATON HOSKINS,

                Defendants.

       Defendants, Diesel Power Gear, Sparks Motors, Dave Sparks, Joshua Stuart, and Keaton

Hoskins, pursuant to Local Rule 16-3, request this Court order the parties to attend a settlement

conference with Judge Paul Warner.

       Immediately after the parties filed their respective proposed post-trial findings of fact and

conclusions of law last week, Defendants asked Plaintiff to participate in a follow-up settlement

conference with Judge Warner, and Plaintiff refused. In light of Plaintiff’s requests for relief



                                                 1
      Case 2:17-cv-00032-RJS-DBP Document 166 Filed 01/15/20 Page 2 of 2




contained in its proposed conclusions of law, Defendants believe there is a strong likelihood the

parties can settle, and are highly motivated to participate earnestly in a settlement conference. If

the parties are able to reach a settlement agreement, then the time and expense of appealing an

adverse judgment, which Defendants will certainly appeal, can be avoided.

       In the interest of obtaining a full and final resolution of this action through settlement,

Defendants respectfully request this Court to order the parties to participate in a settlement

conference with Judge Warner.

       Dated this 15th day of January, 2020.



                                                      CANNON LAW GROUP

                                                      /s/ Janet M. Conway
                                                      Janet M. Conway
                                                      Attorneys for Defendants




                                                 2
